Citation Nr: 1008936	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  05-39 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran had active service from February 1955 to February 
1957. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that declined to reopen his previously denied 
claim of entitlement to service connection for a 
gastrointestinal disability.  The Veteran appealed that 
decision, and the case was referred to the Board for 
appellate review.  

This case was previously before the Board in November 2008, 
wherein the Board reopened the Veteran's claim of entitlement 
to service connection for a gastrointestinal disability, but 
denied service connection.  The Veteran appealed the November 
2008 Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  By an Order dated October 2009, the 
Court granted a Joint Motion to remand the aforementioned 
issues.  That Order served to vacate the Board's November 
2008 decision to the extent that the Veteran's claim of 
entitlement to service connection for a gastrointestinal 
disability was denied.

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's 
pending claim of entitlement to service connection for a 
gastrointestinal disability.  So, regrettably, this claim is 
being remanded to the RO via the Appeals Management Center 
(AMC).  VA will notify him if further action is required on 
his part.


REMAND

As noted in the October 2009 Joint Motion for Remand, 
pursuant to the Court's October 2009 Order, the Veterans 
Claims Assistance Act of 2000 (VCAA) describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  However, according to the Joint Motion, VA failed to 
afford the Veteran a VA examination to address whether the 
Veteran's current gastrointestinal disability is related to 
his service.  In this regard, the Joint Motion points out 
that the Veteran alleges that he had a stomach disorder while 
in service, and that the Veteran's post-service medical 
records show treatment for gastroesophageal reflux disease 
(GERD.  The Board acknowledges that the Veteran provided lay 
statements attesting to continuity of symptomatology in the 
years following his military service.  However, there must 
still be medical evidence etiologically linking the Veteran's 
current gastrointestinal disability to his military service.  
See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  
VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Accordingly, the Board finds that the Veteran should 
be afforded a VA examination in order to determine nature and 
etiology of the Veteran's gastrointestinal disability.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
VA health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  

Accordingly, the case is REMANDED for the following action:

1.   The RO should schedule the Veteran 
for a VA gastrointestinal examination 
to determine the nature and etiology of 
his gastrointestinal disability, 
including whether it is at least 
as likely as not (i.e., 50 percent or 
greater probability) that his current 
gastrointestinal disability (diagnosed as 
GERD), is related to his service in the 
military, to include any alleged stomach 
illness during his period of military 
service.  To assist in making this 
important determination, have the 
designated examiner review the claims 
file for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's service medical records, 
and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report.  

2.  Then, the RO should readjudicate the 
Veteran's claim, with application of all 
appropriate laws and regulations, and 
consideration of all additional 
information obtained since issuance of 
the most recent supplemental statement of 
the case, including evidence obtained as 
a result of this remand.  If the claim on 
appeal remains denied, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The purpose of this remand is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case either favorable or unfavorable at this time.  No action 
is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


